Raymond S. De Leon II,




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2014

                                    No. 04-14-00440-CV

                        D&J ALEXANDER MANAGEMENT, LP,
                                   Appellant

                                              v.

     Raymond S. DE LEON II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                      Appellees

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013-PBA-00133L2
                          Honorable Jesus Garza, Judge Presiding


                                       ORDER
        Appellants, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, As Independent
Co-Executors of The Estate of Delfina E. Alexander, Deceased, filed a Joint Notice of Appeal
from an order in Trial Cause Number 2013PBA000133L2 awarding interim ad litem fees (the
“Garcia, Tamez, and Tellez Ad Litem Order”). This court is attempting to determine whether
this order is a final appealable order rendered in a probate proceeding.

       Therefore, appellants are hereby ORDERED to explain in writing no later than July 31,
2014 why this appeal should not be dismissed for lack of jurisdiction. The court also requests
that appellee respond no later than ten days after appellants have filed their response to this
order.

       All other appellate deadlines in this appeal are ABATED pending this court’s
determination of its jurisdiction.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court